PER CURIAM.
Quincy Burkes appeals his convictions and sentences for grand theft of an auto and armed robbery, committed on July 1, 1995 and July 2,1995, in Duval and Nassau Counties. Burkes raises a number of issues regarding his convictions, including the sufficiency of the evidence against him, and the admission of certain evidence. We affirm Burkes’s convictions without discussion.
We however reverse the three-year mandatory portion of Burkes’s sentence. There is no evidence that Burkes was in actual possession of a firearm during the commission of the robbery. See Bell v. State, 589 So.2d 1374, 1375 (Fla. 1st DCA 1991). We therefore reverse that portion of the sentence and remand for correction of sentence accordingly. Burkes need not be present for this correction.
MINER, WEBSTER and LAWRENCE, JJ., concur.